DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0022776 A1) in view of Cano (US 2005/0280769 A1).
	Regarding claims 21, 33, and 35, Chen discloses an optical device comprising:
	an objective lens (21 [0011], Fig. 2, a lens which is closer to the objective being viewed) near a first end of the optical device (closer to the first end of the frame of the glasses);
	a photovoltaic element (23 [0011], Fig. 2 ) on a side of the objective lens, the photovoltaic element transparent to visible light and generates electricity based on the absorption of UV and IR light ([0013]). In addition, Chen discloses that the photovoltaic element charges a rechargeable battery (power supply [0015]).
	Furthermore, Chen discloses that the glasses can be used to focus on distant objects (corrective glasses for a user [0011]).
	However, Chen does not disclose an ocular lens near a second end of the optical device or that the photovoltaic element lies between the objective lens and an ocular lens.
	Cano discloses a photovoltaic element (6) disposed between lenses (3a and 3b, curved transparent substrates used in glasses, see Fig. 2b, [0032] [0028]) which make up a lens assembly for glass (see Fig. 1a and Fig. 2) and that a transparent adhesive holds the substrates together, and such a lens assembly is present in ophthalmic lenses ([0028]).
	The curved transparent glass that is closer to the user’s eye is considered the ocular lens and is on the second end of the housing within the eye glass frame.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Chen by including an ocular lens on the opposing side of a photovoltaic cell to the objective lens and a transparent adhesive layer to hold the assembly together because as disclosed by Cano because such a lens assembly is commonly used in ophthalmic lens assemblies and furthermore Cano discloses that such an assembly can be used to house a photovoltaic element used to provide power in glasses.
	Modified Chen discloses that the ocular lens and the objective lens are indirectly coupled since there is a layer of transparent adhesive and a photovoltaic element between them.
Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0022776 A1) in view of Cano (US 2005/0280769 A1) as applied to claims 21, 33, and 35 above and in further view of Bulovic (US 2012/0186623 A1).
	Regarding claims 32 and 34, modified Chen discloses all of the claim limitations as set forth above.
	However, modified Chen does not disclose that the transparent photovoltaic cell that absorbs UV and NIR light is a photovoltaic cell comprising a layer of a donor material formed from ClAlPc or SnPc and an acceptor layer comprising a fullerene.
	Bulovic discloses an organic transparent photovoltaic cell that absorbs UV and NIR light that has a donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene ([0040], Fig. 1b and [0037]) and discloses that these devices can achieve both high efficiency and high visible transmission ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the transparent solar cell disclosed by modified Chen with the transparent solar cell discloses by Bulovic including the donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene because Bulovic discloses these devices can achieve both high efficiency and high visible transmission and these are features which Chen discloses are important (visible transmission).
Claims 21 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellin-Dibon (US 2020/0355927 A1) in view of Cano (US 2005/0280769 A1) in view of Chen (US 2015/0022776 A1) in view of Bulovic (US 2012/0186623 A1).
	Regarding claims 21 and 32-35, Marcellin-Dibon discloses an optical device comprising (See Figs. 1-7):
	a lens ([0079], lens which is attached to photovoltaic viewed);
	a photovoltaic element that is semi-transparent (note that it is worn by a user and therefore is considered to be functionally transparent to visible light [0079]) and can power a device by means of batteries. 
	However, Marcellin-Dibon does not explicitly disclose that the lens layers include the photovoltaic element sandwiched between an objective lens and an ocular lens on different sides of the frame.
	Cano discloses that a semi-transparent photovoltaic element (6 [0037]) can be sandwiched between an objective lens (3b, see Fig. 2) and an ocular lens (3a)  (see Fig. 2b, [0032] [0028]) which make up a lens assembly for glasses (see Fig. 1a and Fig. 2) and that a transparent adhesive holds the substrates together, and such a lens assembly is present in ophthalmic lenses ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the assembly of Marcellin-Dibon by including transparent first objective lens and an ocular lens on opposing side of a photovoltaic cell and a transparent adhesive layer to hold the assembly together because as disclosed by Cano such a lens assembly is commonly used in ophthalmic lens assemblies and furthermore Cano discloses that such an assembly can be used to house a photovoltaic element used to provide power in glasses.
However, Marcellin-Dibon does not disclose that the photovoltaic element includes a photovoltaic cell which absorbs UV and NIR light and generates electricity from the absorbed light.
	 Chen discloses a transparent solar cell incorporated into a lenses of wearable glasses which is capable of absorbing and converting UV and IR light (see Figs. 1-4 [0023]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the photovoltaic cell of modified Marcellin-Dibon with the transparent solar cell of modified Chen because Chen discloses that such a solar cell can be incorporated for the same purpose, in the lenses of wearable glasses and furthermore is used to for the same purpose to provide power to electronic incorporated within the glasses.
	However, modified Marcellin-Dibon does not disclose that the transparent photovoltaic cell that absorbs UV and NIR light is a photovoltaic cell comprising a layer of a donor material formed from ClAlPc or SnPc and an acceptor layer comprising a fullerene.
	Bulovic discloses an organic transparent photovoltaic cell that absorbs UV and NIR light that has a donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene ([0040], Fig. 1b and [0037]) and discloses that these devices can achieve both high efficiency and high visible transmission ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the transparent solar cell disclosed by modified Marcellin-Dibon with the transparent solar cell discloses by Bulovic including the donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene because Bulovic discloses these devices can achieve both high efficiency and high visible transmission and these are features which Marcellin-Dibon discloses are important (visible light transmission).
	Modified Marcellin-Dibon discloses that the ocular lens and the objective lens are indirectly coupled since there is a layer of transparent adhesive and a photovoltaic element between them.
Regarding claim 31, modified Marcellin-Dibon discloses all of the claim limitations as set forth above.
In addition, Marcellin-Dibon discloses that the light emission device is powered by a power supply (battery) and the power supply is provided by the photovoltaic element ([0079]) and a flexible cable connects the light emitting module to the power supply ([0078]).
It would have been obvious to one of ordinary skill in the art at the time of the filing to connect the photovoltaic cell to a battery and another to connect the battery to the light emission device because Marcellin-Dibon discloses that such electrical connections are possible and further would provide for power when no light is available.
Response to Arguments
Applicant argues that Cano discloses two substrates (3a and 3b) which together form a lens and not two lenses as instantly claimed.
Examiner respectfully disagrees. The definition of a lens from Merriam-Webster is "a piece of transparent material (such as glass) that has two opposite regular surfaces either both curved or one curved and the other plane and that is used either singly or combined in an optical instrument for forming an image by focusing rays of light (Please see attached definition provide). " Cano discloses two separate curved glass transparent elements, each of the elements can be considered a respective lens element. Furthermore, Applicant's specification does not provide a definition of a lens which would prevent each of the curved transparent elements from being reasonable construed as each being a separate lens element.
Allowable Subject Matter
Claims 36-40 are allowed. Summerfield discloses an optical device comprising a scope with the lens assemblies as claimed in claim 36 and an LED which lights up a reticle with the scope. Davidson discloses that an LED in a scope can be powered by photovoltaic ([0040]). Chen discloses a photovoltaic cell positioned on a lens to receive more sunlight ([0014]). However, none of the prior art discloses the entirety of claim 36. No teaching, suggestion or motivation can be found to modify Summerfield to have the entirety of claim 36.
Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726